Citation Nr: 0712561	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service in the Army from March 1967 to 
October 1968.  He also had additional service in the Army 
National Guard including a period of active duty from 
November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision that 
denied service connection for PTSD.  The veteran provided 
testimony at a personal hearing at the RO in September 2004.  
In September 2006, the veteran testified at a Travel Board 
hearing at the RO.  

The veteran also filed a notice of disagreement in November 
2002 as to a February 2002 RO decision that denied service 
connection for residuals of a right great toe injury, 
apparently on a de novo basis.  A statement of the case was 
issued in August 2003.  The record does not reflect that a 
timely substantive appeal has been submitted.  Thus, the 
Board does not have jurisdiction over that claim.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors occurring during his first period of active 
service from March 1967 to October 1968, while serving in 
Vietnam, as well as during his second period of active 
service from November to May 1991, while serving in the 
Persian Gulf War.  

The available service personnel records for the veteran's 
first period of active service from March 1967 to October 
1968 indicate that he was not awarded decorations evidencing 
combat.  His occupational specialty was apparently as a 
lineman and "tele" carrier.  The veteran's service 
personnel records for his second period of active service 
from November 1990 to May 1991 also do not show decorations 
evidencing combat.  His occupational specialty was listed as 
a mobile subscriber equipment network switching system 
operator.  His available service medical records do not show 
treatment for any psychiatric problems.  

Post-service treatment records show treatment for disorders 
including PTSD.  

The veteran has reported multiple stressors.  In a response 
to a PTSD questionnaire received in February 2004, the 
veteran reported, as to Vietnam, that he was at a base called 
"Bear Cat" that received incoming mortar rounds in 
approximately October 1967.  He stated that such was a common 
occurrence.  The veteran also indicated that one night while 
at "Bear Cat" a mortar round landed only inches from his 
bunker.  He further stated that as a communication 
specialist, he would sometimes go to a village to pick up 
Vietnamese who worked at the post.  He noted that they would 
come under sniper fire and that there were bullet holes in 
their trucks.  The veteran indicated that he was attacked 
while he was at an airstrip near "Tan Ann".  He also 
referred to receiving sniper fire when making trips from 
"Bear Cat" to "Dong Tam" as well as moving to "Bong Tam" 
a hot spot in the Mekong Delta.  The veteran indicated that 
he saw a soldier who was wounded in the back of his head in a 
jeep when he driving a few miles outside Saigon.  As to his 
service in the Persian Gulf War, the veteran reported that 
there was a threat of gas attacks.  He also reported seeing 
Scud missiles and responses from Patriot missiles.  

At the September 2004 RO hearing, the veteran reported that 
he was in the 9th Infantry Division, 9th Signal Battalion in 
Vietnam.  He reported such stressors as picking up Vietnamese 
who worked at a base called "Bear Cat" and returning with 
bullet holes in the truck.  He also referred to receiving 
fire near "Tan Ann" or "Tan am".  The veteran further 
referred to rocket and mortar fire while he was at "Bear 
Cat".  As to the Persian Gulf War, he referred to Scud 
missile attacks.  

At the September 2006 Board hearing, the veteran also 
referred to receiving enemy fire while in Vietnam.  He stated 
that as a communications specialist he would be out in hot 
areas with the other troops.  He stated that they received 
constant fire while he was at "Bear Cat".  

The veteran has specifically stated that he was exposed to 
stressors, including mortar fire.  The Board observes that a 
mortar attack may in some cases be a satisfactory stressor 
for PTSD.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  As the veteran has provided information sufficient 
to verify claimed stressors through the U.S. Army and Joint 
Services Records Research Center (JSRRC) an attempt to verify 
such stressors should be made.  

Additionally, the Board notes that the veteran's service 
medical records for his period of active service from 
November 1990 to May 1991 appear to be incomplete.  It is 
unclear whether all of the veteran's service medical records 
from such period of service have been obtained.  
Additionally, the veteran also had additional service in the 
Army National Guard that may include additional service 
medical records.  Therefore, an attempt should be made to 
obtain any such additional records.  

Further at the September 2006 Board hearing, the veteran 
testified that he was receiving current VA treatment for his 
PTSD.  He specifically indicated that he was diagnosed by Dr. 
Kimbrell.  The Board notes that the most recent VA treatment 
reports of record are from the Little Rock, Arkansas VA 
Medical Center and are dated in July 2006.  However, the most 
recent VA treatment records referring to treatment for PTSD, 
or other psychiatric problems, are dated in April 2004.  Also 
at the September 2004 RO hearing, the veteran referred to 
treatment at the Little Rock, Arkansas VA Medical Center in 
1968 or 1969.  

As there are further treatment records, including VA 
treatment records, that may be pertinent to the veteran's 
claims, they should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); 38 C.F.R 3.159(c).  
        
Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all medical records (including 
copies) pertaining to the veteran during 
his period of service from November 1990 
to May 1991 as well as pertaining to any 
of his additional service in Army 
National Guard.  If more details are 
required to conduct such search, the 
veteran should be asked to provide the 
necessary information. The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
disorder and dated since his separation 
from service, from the Little Rock, 
Arkansas VA Medical Center.  

3.  Ask the veteran to identify all other 
medical providers who have treated him 
for his claimed PTSD since April 2004.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
investigate and attempt to verify the 
veteran's alleged stressors (to 
specifically include his stressors at 
"Bear Cat" in Vietnam).  If more 
detailed information is needed for this 
research, the veteran should be given an 
opportunity to provide it.  JSRRC should 
also be asked to provide unit histories 
of the veteran's units during the time he 
was in Vietnam and in the Persian Gulf 
War.

5.  After completing any additional 
development deemed necessary, including a 
new VA examination if deemed warranted by 
the RO following receipt of additional 
relevant evidence, the claim should again 
be reviewed.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




